       Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 1 of 10




 1    QUINN EMANUEL URQUHART & SULLIVAN, LLP             BATHAEE DUNNE LLP
      Stephen A. Swedlow (admitted pro hac vice)         Yavar Bathaee (Bar No. 282388)
 2      stephenswedlow@quinnemanuel.com                    yavar@bathaeedunne.com
      191 N. Wacker Drive, Suite 2700                    445 Park Avenue, 9th Floor
 3    Chicago, IL 60606                                  New York, NY 10022
      (312) 705-7400                                     (332) 205-7668
 4
      HAGENS BERMAN SOBOL SHAPIRO LLP                    SCOTT+SCOTT ATTORNEYS AT LAW
 5    Shana E. Scarlett (Bar No. 217895)                 LLP
        shanas@hbsslaw.com                               Kristen M. Anderson (Bar No. 246108)
 6    715 Hearst Avenue, Suite 202                         kanderson@scott-scott.com
      Berkeley, CA 94710                                 230 Park Avenue, 17th Floor
 7    (510) 725-3000                                     New York, NY 10169
                                                         (212) 223-6444
 8    Interim Co-Lead Consumer Class Counsel
                                                         Interim Co-Lead Advertiser Class Counsel
 9    [Additional counsel listed on signature page]

10
                                  UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN JOSE DIVISION
13

14
     MAXIMILIAN KLEIN, et al.,                        Consolidated Case No. 5:20-cv-08570-LHK
15
                   Plaintiffs,                        CONSUMER CLASS PLAINTIFFS’ AND
16                                                    ADVERTISER CLASS PLAINTIFFS’
            vs.                                       SUPPLEMENTAL BRIEF REGARDING
17                                                    GOVERNMENT ORDERS
     FACEBOOK, INC.,
18                                                    The Hon. Lucy H. Koh
                   Defendant.
19                                                    Hearing Date: July 15, 2021 at 1:30 p.m.
     This Document Relates To: All Actions
20

21

22

23

24

25

26

27

28

                                                                         Case No. 5:20-cv-08570-LHK
                                  PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
         Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 2 of 10




 1                                                    TABLE OF CONTENTS
                                                                                                                                               Page
 2

 3 I.       FEDERAL TRADE COMMISSION ORDER ......................................................................1

 4          A.        The FTC Order Sustained the FTC’s PSN Market Definition ...................................1

 5          B.        Determinations Regarding FTC’s Monopoly Power Allegations ..............................2

 6 II.      STATES ORDER ...................................................................................................................4

 7          A.        Determinations Regarding Facebook’s “Platform” Access Policies ..........................4

 8          B.        Determinations that Injunctive Relief as to Individual Acquisitions Barred by
                      Laches .........................................................................................................................4
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            -i-                  Case No. 5:20-cv-08570-LHK
                                          PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
       Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 3 of 10




 1          Facebook claims that the District Court for the District of Columbia’s (“D.D.C.”) dismissal

 2 of the government antitrust lawsuits against Facebook requires dismissal of these private actions.

 3 Dkt. 114 at 5. Both the Consumer Complaint (“CC”) and the Advertiser Complaint (“AC”),

 4 however, present materially different legal theories and factual allegations that the D.D.C.

 5 indisputably did not (and could not) resolve. And those decisions reject some of the same arguments

 6 Facebook advances here, further highlighting why its motion, Dkt. 97 (“Mot.”), should be denied.

 7                        I.       FEDERAL TRADE COMMISSION ORDER

 8 A.       The FTC Order Sustained the FTC’s PSN Market Definition

 9          Consumers. In finding the “Personal Social Networking Services” market plausible, the

10 D.D.C. rejected many of the arguments that Facebook repeats here. Fed. Trade Comm’n v.

11 Facebook, Inc., No. 20-cv-03590 (D.D.C. June 28, 2021), Dkt. 73 (“FTC Order”) at 23.

12          Although there are some differences, the FTC’s PSN Market definition is highly similar to

13 Consumers’ Social Network Market definition. In finding the PSN Market plausible, the D.D.C.

14 necessarily disposed of Facebook’s argument that such a market definition fails because the products

15 in it are purportedly “free and available in unlimited quantities.” FTC Order at 23; Mot. at 15; Dkt.

16 109 (“Opp.”) at 16. The D.D.C. explicitly rejected Facebook’s argument that market definition

17 requires reference to demand cross-elasticity, even where reasonable interchangeability is alleged.

18 FTC Order at 24; Mot. at 17–18; Opp. at 17–18. And the D.D.C. also rejected Facebook’s arguments

19 regarding what firms are in the PSN Market and its attempts to inject in “other possible substitutes,”

20 all of which Facebook improperly parrots here. FTC Order at 25–26; Mot. at 15–18; Opp. at 16–18.

21          Advertisers. The FTC did not allege, and the D.D.C. did not address, Advertisers’ Social

22 Advertising Market. However, the D.D.C. rejected Facebook’s factual disputes concerning the

23 FTC’s well-pleaded allegations that consumers would not substitute other services. FTC Order at

24 25. In this case, Facebook “directly takes aim,” id. at 25, at Advertisers’ allegations that search and

25 display ads are not reasonable substitutes. Mot. at 15; see AC ¶¶ 413–444. Per the FTC Order, it is

26 improper at this stage “to engage in the sort of ‘deeply fact-intensive inquiry’” raised by Facebook

27 regarding market definition. FTC Order at 25. This underscores the flawed premise of Facebook’s

28 arguments on this issue here.

                                                   -1-                  Case No. 5:20-cv-08570-LHK
                                 PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
         Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 4 of 10




 1 B.       Determinations Regarding FTC’s Monopoly Power Allegations

 2          The D.D.C. determined that the FTC’s “mere[]” allegations that Facebook has “maintained

 3 a dominant share” of the PSN Market “in excess of 60%” and that “no other social network of

 4 comparable scale exists in the United States” do “not even provide an estimated figure or range for

 5 Facebook’s market share at any point over the past ten years[.]” FTC Order at 27, 32.

 6          Consumers. The D.D.C. rejected the FTC’s “exceeds 60%” allegation as “bare assertions”

 7 of the minimum share usually required to establish monopoly power. FTC Order at 19, 28

 8 (recognizing 60–65% usually required, collecting cases involving similar “threadbare recital[s]”).

 9 But the CC does not allege merely the minimum share legally required; it alleges Facebook “has

10 market share of at least 85% of the Social Media Market” and that its share in the Social Network

11 Market “is higher” since the latter is a part of the former.1 CC ¶¶ 56, 71, 286. As explained below,

12 the CC also alleges specific facts of Facebook’s share, not threadbare recitals of the legal minimum.

13          The D.D.C. noted that while the FTC’s lone “exceeds 60%” allegation “might sometimes be

14 acceptable” in a “case involving a more traditional goods market,” it was not there given the PSN

15 Market definition and the quantum of share alleged. FTC Order at 2, 27–28 (citing Phillip E. Areeda

16 & Herbert Hovenkamp, Antitrust Law § 531 (4th ed. 2014)). The treatise upon which the D.D.C.

17 relied rejects any “sliding scale” but explains that whether a “minimum share” is sufficient

18 “depends” on “confidence” as to market definition, such that a higher share may be needed to bolster

19 allegations of monopoly power in an “idiosyncratically drawn” market. Phillip E. Areeda & Herbert

20 Hovenkamp, Antitrust Law § 532a (5th ed. 2021). The D.D.C. did not, however, state that a factual

21 allegation of a specific market share, such as here (85%), can be disregarded. Nor could it. See Bell

22 Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007) (factual allegations “taken as true”); Areeda,

23 Antitrust Law § 532a (“Once a market is defined, no matter how tenuously, courts examine market

24 share on the assumption that all market definitions are alike.”). Instead, the D.D.C. faulted the FTC

25 for alleging merely the legal minimum of “exceeds 60%,” failing “to allege that Facebook has ever

26 . . . had something like 85% or even 75%” share, and failing to explain “which firms make up the

27
     1
      Consumers also assert standalone attempted monopolization claims (which the FTC did not) for
28 each market. See Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d 1421, 1438 (9th Cir. 1995) (44% market
   share “sufficient as a matter of law” to support attempt claim, and even 30% possibly sufficient).
                                                   -2-                  Case No. 5:20-cv-08570-LHK
                                 PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
         Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 5 of 10




 1 remaining 30–40%[.]” FTC Order at 30–31. Here, the CC alleges that Facebook controls more than

 2 85% of the Social Media and Social Network Markets, past competitors are defunct, and current

 3 competitors are “only a very small drop in the ocean[.]” CC ¶¶ 56, 68, 71, 140, 286.

 4          The D.D.C. also explained that the FTC did not “offer any indication of the metric(s) or

 5 method(s) it used to calculate Facebook’s market share[.]” FTC Order at 2. Consumers provide such

 6 support for their specific share estimations including, e.g., Facebook’s own estimation that it is

 7 “95% of all social media in the US.”2 CC ¶ 77. The CC also alleges that “more than 80% of the time

 8 that consumers . . . spend using social media is spent on Facebook and Instagram,” explaining how

 9 Facebook values and uses “time spent” to measure competitive performance, secretly gathering

10 Consumers’ data as to their time spent on other apps. Id. ¶¶ 78, 163–65, 211, 286; accord Dkt. 97-

11 6 at 8 (internal presentation cited at CC ¶ 77, and attached to Facebook’s motion, tracking that

12 “Facebook has ~125x the amount of minutes spent per user” compared to Google+). The CC cites

13 documents—e.g., the House Report and an article Facebook attached to its motion (Dkt. 97-4 at 87–

14 88)—which use “time spent” to calculate market share.3 To the extent the D.D.C. suggested this

15 metric—which the FTC “sa[id] nothing about”—may be inapt for the PSN Market because “some

16 of the features offered by a Facebook” are not “part of” its PSN-services offerings,” FTC Order at

17 29–30, the CC does not exclude those features from Consumers’ markets. CC ¶¶ 15, 56, 59, 262.

18          The CC also supports its share estimates using Facebook’s high share of ad revenue. CC ¶¶

19 80, 286. The D.D.C. suggested that ad revenue itself “cannot be the right metric for measuring

20 market share here,” as it is “earned in a separate market . . . the market for advertising.” FTC Order

21 at 29. But the CC does not allege that Facebook’s ad revenue share is its share of the Social Network

22 or Social Media Markets; the CC alleges Facebook’s ad revenue share is probative of Facebook’s

23 Social Media Market share, since the more users a social network or social media app has, the more

24 popular it is with advertisers. CC ¶¶ 80, 83, 86; cf. Nat’l Collegiate Athletic Ass’n v. Bd. of Regents

25

26   2
       Facebook now disclaims its own internal estimates as “nearly a decade old,” “not track[ing]
   Users’  alleged market definition,” and “irrelevant.” Mot. at 19. Its own estimation that it had near-
27 total power  in some market it defines as “social media” is certainly relevant. Cf. FTC Order at 27.
28 3
      The “95% of all social media” presentation cited at CC ¶ 77, which Facebook now disclaims but
   attached to its motion, itself uses “monthly total minutes of use” to calculate share. Dkt. 97-5 at 3.
                                                   -3-                  Case No. 5:20-cv-08570-LHK
                                 PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
        Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 6 of 10




 1 of Univ. of Oklahoma, 468 U.S. 85, 111 (1984) (that firm “uniquely attractive” to advertisers

 2 “support[s] conclusion” that firm “possesses market power” in broadcasting market).

 3          Advertisers. The D.D.C. did not address Facebook’s monopoly power in the Social

 4 Advertising Market. Nor did Facebook challenge Advertisers’ allegations here. See generally Mot.

 5 at 18; Opp. at 20 n.21; AC ¶¶ 61–83, 445–60 (Facebook’s monopoly power based on its 86% share

 6 of ad revenues, ability to raise prices year after year, and protection by high barriers to entry).

 7                                        II.     STATES ORDER

 8 A.       Determinations Regarding Facebook’s “Platform” Access Policies

 9          The D.D.C. found the States’ Section 2 claim based on Facebook’s third-party “Platform”

10 policies failed under “refusal to deal” and “conditional dealing” principles. State of New York et al.

11 v. Facebook, Inc., No. 20-cv-03589 (D.D.C. June 28, 2021), Dkt. 137 (“States Order”) at 22–23.

12          Consumers. Consumers’ claims do not implicate Facebook’s “Platform” policies. Opp. at

13 27. Instead, Consumers challenge Facebook’s deception of the market and larger course of conduct

14 involving Facebook’s serial acquisitions and use of deceptively-obtained data to identify

15 competitors and inform those acquisitions. Id. at 24. The D.D.C., by contrast, explicitly noted that

16 “Facebook’s data-collection and -use practices . . . are not the subject of this action.” Id. at 7.

17          Advertisers. The D.D.C.’s refusal to deal analysis does not weigh against Advertisers’

18 Section 2 claims. It in fact supports the AC’s refusal allegations, as the D.D.C. stated specific

19 revocations of API access to applications deemed competitive could violate Section 2, but held those

20 potentially unlawful refusals were not recent enough to justify injunctive relief. See States Order at

21 31–35. The AC does not make a “policy” argument like the one rejected in the States Order, see id.

22 at 28–30, nor does the AC rely on a conditional dealing theory under Lorain Journal, see id. at 35–

23 40. Rather, the AC alleges, as to Platform conduct, each of the Aspen elements with particularity, as

24 well as anticompetitive agreements for advertising purchases and data sharing that directly inflated

25 social advertising demand and prices and reinforced Facebook’s DTBE. Opp. at 5–6, 25–26.

26 B.       Determinations that Injunctive Relief as to Individual Acquisitions Barred by Laches

27          Since the States sought only injunctive relief and divestiture, their Section 2 and Clayton Act

28 Section 7 challenges to the Instagram and WhatsApp acquisitions were barred by laches, as the

                                                    -4-                  Case No. 5:20-cv-08570-LHK
                                  PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
         Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 7 of 10




 1 States did not respond to Facebook’s “timeliness arguments” and “rais[e] (or even hint[] at) a factual

 2 dispute as to” accrual or provide “a reasonable justification” for delay. States Order at 40, 66.

 3          Consumers. The D.D.C.’s findings as to the States’ equitable, acquisition claims do not

 4 address Consumers’ standalone claims based on deception (which are timely). Opp. at 8, 21–24.

 5          Moreover, the CC does not independently challenge individual acquisitions (such as under

 6 Section 7); it challenges Facebook’s serial acquisitions of rivals as part of a multi-part scheme,

 7 along with non-acquisition conduct like deceiving Consumers and using their data to spy on

 8 competitors.4 Opp. at 24–25. Whereas the D.D.C faulted the States since neither the “buy” nor the

 9 “bury” portions of their course of conduct theory occurred during the limitations period, States Order

10 at 59–65, the CC details how—in furtherance of the different scheme Consumers allege—Facebook

11 engaged in additional, non-acquisition acts during the limitations period (deception and spying).

12 See CC ¶¶ 156–58, 168, 209, 212, 238(n)(o); Oliver v. SD-3C LLC, 751 F.3d 1081, 1086–87 (9th

13 Cir. 2014) (equitable antitrust claims timely if based on acts occurring within limitations period).

14 And while the fact of acquisitions was known, that they were enabled by deceptive conduct, and

15 part of a broader anticompetitive scheme, was not until within the limitations period. Opp. at 15, 25.

16          In all events, the D.D.C. repeatedly noted that it was only adjudicating equitable claims.

17 States Order at 2, 34, 40. As such, laches—which considers both delay and prejudice—governed

18 those claims. Id. at 43. But the CC also asserts claims for damages, including for different harms—

19 e.g., Consumers not receiving adequate compensation for their data—which continued into the

20 limitations period. CC ¶¶ 11, 223–26; Opp. at 4–5, 8–9. The D.D.C.’s concerns as to “prejudice to

21 Facebook,” States Order at 45–47, are thus no bar to the damages claims here. See Oliver, 751 F.3d

22 at 1085–86, 1086 n.4 (“Unlike [antitrust] damages claims” subject to “statute of limitations,”

23 equitable antitrust claims subject to laches, including prejudice element).

24          Advertisers. Because Advertisers do not seek injunctive relief based on the Platform or

25 acquisition conduct alleged by the States, the D.D.C.’s laches analysis is irrelevant. Advertisers’

26 damages claims are timely under the continuing violation and fraudulent concealment doctrines.

27
     4
     As such, even if certain individual acquisitions are not independently actionable, they are germane
28 to Consumers’ claims. Opp. at 25 (course of conduct); see also Dial Corp. v. News Corp., 165 F.
   Supp. 3d 25, 37–38 (S.D.N.Y. 2016) (pre-limitations acts “material to” damages period injuries).
                                                   -5-                  Case No. 5:20-cv-08570-LHK
                                 PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
       Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 8 of 10




 1   DATED: July 5, 2021                             Respectfully submitted,5

 2
     By: /s/ Yavar Bathaee                           By: /s/ Stephen A. Swedlow
 3   BATHAEE DUNNE LLP                               QUINN EMANUEL URQUHART & SULLIVAN,
     Yavar Bathaee (Bar No. 282388)                  LLP
 4     yavar@bathaeedunne.com                        Stephen A. Swedlow (admitted pro hac vice)
     Edward M. Grauman (admitted pro hac               stephenswedlow@quinnemanuel.com
 5   vice)                                           Michelle Schmit (admitted pro hac vice)
       egrauman@bathaeedunne.com                       michelleschmit@quinnemanuel.com
 6   Andrew C. Wolinsky (admitted pro hac            191 N. Wacker Drive, Suite 2700
     vice)                                           Chicago, IL 60606-1881
 7     awolinsky@bathaeedunne.com                    (312) 705-7400
     445 Park Avenue, 9th Floor
 8   New York, NY 10022                              Kevin Y. Teruya (Bar No. 235916)
     (332) 206-7668                                    kevinteruya@quinnemanuel.com
 9                                                   Adam B. Wolfson (Bar No. 262125)
     Brian J. Dunne (Bar No. 275689)                   adamwolfson@quinnemanuel.com
10     bdunne@bathaeedunne.com                       Brantley I. Pepperman (Bar No. 322057)
     633 West Fifth Street, 26th Floor                 brantleypepperman@quinnemanuel.com
11   Los Angeles, CA 90071                           865 South Figueroa Street, 10th Floor
     (213) 462-2772                                  Los Angeles, CA 90017-2543
12                                                   (213) 443-3000

13   By: /s/ Kristen M. Anderson                     Manisha M. Sheth (admitted pro hac vice)
     SCOTT+SCOTT ATTORNEYS AT LAW LLP                  manishasheth@quinnemanuel.com
14   Kristen M. Anderson (Bar No. 246108)            51 Madison Avenue, 22nd Floor
       kanderson@scott-scott.com                     New York, New York 10010
15   230 Park Avenue, 17th Floor                     (212) 849-7000
     New York, NY 10169
16   (212) 223-6444
                                                     By: /s/ Shana E. Scarlett
17   Christopher M. Burke (Bar No. 214799)           HAGENS BERMAN SOBOL SHAPIRO LLP
       cburke@scott-scott.com                        Shana E. Scarlett (Bar No. 217895)
18   David H. Goldberger (Bar No. 225869)              shanas@hbsslaw.com
       dgoldberger@scott-scott.com                   715 Hearst Avenue, Suite 202
19   Yifan (Kate) Lv (Bar No. 302704)                Berkeley, CA 94710
       klv@scott-scott.com                           (510) 725-3000
20   600 W. Broadway, Suite 3300
     San Diego, CA 92101                             Steve W. Berman (admitted pro hac vice)
21   (619) 233-4565                                    steve@hbsslaw.com
                                                     1301 Second Avenue, Suite 2000
22   Patrick J. McGahan (admitted pro hac vice)      Seattle, WA 98101
       pmcgahan@scott-scott.com                      (206) 623-7292
23   Michael P. Srodoski (admitted pro hac
     vice)
24     msrodoski@scott-scott.com
     156 South Main Street, P.O. Box 192
25   Colchester, CT 06415
     (860) 537-5537
26

27

28 the Each
   5
             Interim Counsel joins in their respective Class’s arguments and allegations, as well as in
       joint arguments contained herein.

                                                  -6-                  Case No. 5:20-cv-08570-LHK
                                PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
      Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 9 of 10




 1   By: /s/ Tina Wolfson                        By: /s/ Warren Postman
     AHDOOT & WOLFSON, PC                        KELLER LENKNER LLC
 2   Tina Wolfson (Bar No. 174806)               Warren Postman (Bar No. 330869)
       twolfson@ahdootwolfson.com                  wdp@kellerlenkner.com
 3   Robert Ahdoot (Bar No. 172098)              Jason Ethridge (admitted pro hac vice)
       rahdoot@ahdootwolfson.com                   jason.ethridge@kellerlenkner.com
 4   Theodore W. Maya (Bar No. 223242)           1300 I Street, N.W., Suite 400E
       tmaya@ahdootwolfson.com                   Washington, DC 20005
 5   Rachel Johnson (Bar No. 331351)             (202) 918-1123
       rjohnson@ahdootwolfson.com
 6   2600 West Olive Avenue, Suite 500           Ashley Keller (admitted pro hac vice)
     Burbank, CA 91505                             ack@kellerlenkner.com
 7   (310) 474-9111                              Ben Whiting (admitted pro hac vice)
                                                   ben.whiting@kellerlenkner.com
 8                                               Jason A. Zweig (admitted pro hac vice)
     By: /s/ Keith J. Verrier                      jaz@kellerlenkner.com
 9   LEVIN SEDRAN & BERMAN LLP                   150 N. Riverside Plaza, Suite 4270
     Keith J. Verrier (admitted pro hac vice)    Chicago, IL 60606
10     kverrier@lfsblaw.com                      (312) 741-5220
     Austin B. Cohen (admitted pro hac vice)
11     acohen@lfsblaw.com
     510 Walnut Street, Suite 500                By: /s/ Brian D. Clark
12   Philadelphia, PA 19106-3997                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
     (215) 592-1500                              W. Joseph Bruckner (admitted pro hac vice)
13                                                 wjbruckner@locklaw.com
     Interim Counsel for the Advertiser Class    Robert K. Shelquist (admitted pro hac vice)
14                                                 rkshelquist@locklaw.com
                                                 Brian D. Clark (admitted pro hac vice)
15                                                 bdclark@locklaw.com
                                                 Rebecca A. Peterson (Bar No. 241858)
16                                                 rapeterson@locklaw.com
                                                 Arielle S. Wagner (admitted pro hac vice)
17                                                 aswagner@locklaw.com
                                                 100 Washington Avenue South, Suite 2200
18                                               Minneapolis, MN 55401
                                                 (612) 339-6900
19
                                                 Interim Counsel for the Consumer Class
20

21

22

23

24

25

26

27

28

                                                 -7-                  Case No. 5:20-cv-08570-LHK
                               PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
      Case 5:20-cv-08570-LHK Document 116 Filed 07/05/21 Page 10 of 10




 1                          ATTESTATION OF STEPHEN A. SWEDLOW

 2          This document is being filed through the Electronic Case Filing (ECF) system by attorney

 3 Stephen A. Swedlow. By his signature, Mr. Swedlow attests that he has obtained concurrence in

 4 the filing of this document from each of the attorneys identified on the caption page and in the above

 5 signature block.

 6
            Dated: July 5, 2021                   By    /s/ Stephen A. Swedlow
 7
                                                              Stephen A. Swedlow
 8

 9

10                                    CERTIFICATE OF SERVICE

11          I hereby certify that on this 5th day of July 2021, I electronically transmitted the foregoing
12 document to the Clerk’s Office using the CM/ECF System, causing the document to be

13 electronically served on all attorneys of record.

14
                                                  By /s/ Stephen A. Swedlow
15
                                                              Stephen A. Swedlow
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -8-                  Case No. 5:20-cv-08570-LHK
                                  PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GOVERNMENT ORDERS
